DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
	The Amendment filed on 22 October 2020 has been entered; claims 1, 5, 7, 10, 11, 14, 16, 18-20, 26, 27, 33, 34, 40, and 44 remain pending. 

Response to Arguments
Applicant’s arguments, see Page 7 of the Remarks, filed 22 October 2020, with respect to the rejection of claims 1, 5, 7, 10, 11, 14, 16, 18-20, 26, 27, 33, 34, 40, and 44 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claims 1, 5, 7, 10, 11, 14, 16, 18-20, 26, 27, 33, 34, 40, and 44 under 35 USC 112(a) has been withdrawn in light of Applicant’s amendments to the claims. 
Applicant's arguments, see Pages 7-11 of the Remarks, filed 22 October 2020, regarding the 103 rejections of the claims over Thomson have been fully considered but they are not persuasive. Applicant provides an explanation for the mean pore size of the upstream layer being smaller than that of the downstream layer, while at the same time, the mode pore size is larger in the upstream layer than the downstream layer.  Applicant states that this pore structure between layers is particularly useful for removing fuel degradation products while also allowing for flow of fuel through the downstream layers where particulates are removed.  Applicant also states that avoids premature fouling and lessens the negative impact on filter performance and filter life.  Applicant argues that Thomson does not teach the recited mode pore size distribution; therefore all claimed elements are not taught and a prima facie case of obviousness has not been established (see Remarks, Pages 9-10). 
In response, the Examiner agrees that Thomson does not specifically disclose that the mode pore size of the upstream layer is 40% larger than the mode pore size of the downstream layer; 
The Examiner submits that the scope of claim 1 is open to filtration of any fluid, to remove any known contaminant; as such, Applicant’s arguments pertaining to removal of fuel degradation products are not commensurate in scope.  Optimization of the pore size distribution between the layers of filtration material of claim 1 is rendered obvious by Thomson/Simmonds, wherein Thomson trapping larger particles in a loading layers as compared to an efficiency layer [0026], as discussed below, as this means that the pore size of the loading layer is larger than that of the efficiency layer.  Thomson does not address mode pore size, but it appears clear that the pore size differential between the first and second layer is such that the pores of the first layer are generally larger than those of the second.
The Simmonds reference was applied to provide a general teaching that filtration media requires specific design and construction based on particular pore size distributions (Abstract), and that the pore size distribution is studied and varied to result in desired properties of the filter (Page 4, See Maximum Pore Diameter). Thomson teaches that the filter media has varying pore sizes "depending upon the requirements of a desired application" [0063]. It is submitted that pore size distribution including mode of pore sizes in the layers, is known as a result effective variable that is routinely optimized based on the requirements of a desired filtration application (which again, 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 7, 10, 11, 14, 16, 18, 19, 20, 26, 27, 33, 34, 40, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomson et al. (US Pub. No. 2011/0079553) in view of Simmonds et al. (2007).
With respect to claim 1, Thomson teaches a filter for filtering liquid fuels [102], the filter comprising: filter media configured and arranged for placement in a liquid fuel stream (Abstract), the upper layer comprising a mixture [0029, 0030, 0036, 0037, 0042, 0055, 0096, etc.] of:
a) media fiber [0023, 0030, 0039, 0042, 0045, 0046, 0055 wherein the glass fibers are substituted with meltblown fibers “As described herein, in addition to or in place of glass fibers, one or more layers of the filter media may include components such as synthetic fibers” or the entire filter media, includes such percentages of synthetic fibers” wherein [0055] clearly states that the material may include 100 wt% synthetic fibers]; and
b) scaffold fiber having an average diameter greater than the media fiber [0043, 0048, 0042 wherein there are fibers at different microns represented at different percentages including the glass and synthetic fibers, 0045 wherein the meltblown fibers have the smaller fiber diameter, 0055].
	Thomson teaches that the filter media may comprise multiple layers including layers 20, 30, and 40 as needed. While Figure 1 pictures the flow of fluid as 20 being upstream, and 30/40 downstream, however, Thomson teaches that the flow may be reversed and the first layer, 20, would be the downstream layer [0024]. Therefore, the order of the multilayer material can be in any flow orientation. Layer 20 is a prefilter layer, layer 30 is a main filter layer, and layer 40 is an additional main filter layer. Generally, the pre-filter has a lower resistance to flow than that of the main filter(s) [0026], and each main filter has a greater resistance to flow than the previous [0026]. The third layer has a mean flow pore size of from 5-50 microns [0053]. The resistance of any pre-filter or main filter, or any two filter layers in succession, increases from upstream to downstream [0075] and given that the 2nd layer, the main filter layer, and the third layer, the additional main filter layer, can be arranged either upstream or downstream of the first prefilter layer, there is at least one embodiment in Thomson wherein a pore size of one layer is greater than that of an adjacent layer. Thomson does not specifically state that the resistance or the fiber diameter size is directly correlated with pore size but it is well recognized that larger pore sizes and larger fiber diameters are associated with larger pore sizes. Therefore, one of ordinary skill in the art at the time of the invention would have reasonably concluded that Thomson teaches at least one embodiment wherein in the multilayer material one layer has a pore size larger than another layer.
Thomson does not teach wherein the mode pore size of the upstream layer is at least 40% greater than the mode size of the downstream media layer, but does teach that there is a first layer as a "loading layer” and a second layer as an efficiency layer” wherein the loading layer would trap larger particles than the efficiency layer [0026]. This means that the pore size of the loading layer is larger than that of the efficiency layer. While they do not teach about the mode, it is clear that the pore size differential between the first and second layer is such that the pores of the first layer are generally larger than those of the second.
	One of ordinary skill in the art would look to guidance in the prior art to determine effective pore size distribution and mode specifics. 
	Simmonds teaches that filtration media requires specific design and construction based on particular pore size distributions (Abstract), and that the pore size distribution is studied and varied to result in desired properties of the filter (page 4, See Maximum Pore Diameter). Thomson teaches that the filter media has varying pore sizes "depending upon the requirements of a desired application" [0063]. Clearly, pore size distribution including mode of pore sizes in the layers, is known as a result effective variable that is routinely optimized based on the requirements of a desired filtration application. The mode pore sizes effect permeability and retention of the filter. This includes one layer with respect to another adjacent or proximate layer which will also effect the flow through and permeation properties of the filter media. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	However, Thomson teaches the same structure as claimed of the upstream media layer and the downstream media layer, and that at least one of the layers has a “relatively high percentage of microglass fibers” (Abstract; Paragraph [0014]). It then follows that the other layers (in a 3 plus layer material) do not require microglass fibers so as long as one layer comprises microglass fibers. Thomson discloses 3 plus layer arrangements wherein one of ordinary skill in the art would have appreciated that the 3 layers could be made as needed, including only 1 with glass fibers, for the desired application and characteristics.
	With respect to claim 5, Thomson in view of Simmonds teaches that the media fiber has an average diameter of less than 5 microns (see Thomson: [0043, 0044]).

With respect to claim 26, Thompson teaches a filter for filtering liquid fuels, the filter comprising:
A first filter media configured and arranged for placement in a liquid fuel stream, the first filter media comprising a mixture [0029, 0030, 0036, 0037, 0042, 0055, 0096, etc.] of:
a)    a first fiber [0042], and
b)    a second fiber having an average diameter greater than the first fiber [0055, 0014 glass fibers diameter 1-6µm; 0045 synthetic fibers less than 1.5µm]; and

wherein the first filter media is arranged upstream of the second filter media in the flow of liquid fuels during filtration (Fig. 1) [0024, 0058].
	Thomson teaches that at least one of the layers has a “relatively high percentage of microglass fibers” (abstract)[0014]. It then follows that the other layers (in a 3 plus layer material) do not require microglass fibers so as long as one layer comprises microglass fibers. Thomson discloses 3 plus layer arrangements wherein one of ordinary skill in the art would have appreciated that the 3 layers could be made as needed, including only 1 with glass fibers, for the desired application and characteristics.
	With respect to claim 27, Thomson teaches wherein the first fiber in the first filter media comprises glass fiber, melt blown fiber, or combinations thereof [0030, 0039, 0046, 0055].
	Regarding claims 7, 10, and 11, they recite the “Compressibility Solidity Factor”, “solidity” and the “compressibility” of the filter media.  These are properties of the material. The material is the same. According to MPEP 2112.01, “’Products of identical chemical composition cannot have mutually exclusive properties.’ In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  As such, one of ordinary skill in the art at the time of the invention would have recognized that Thomson has the same properties as claimed given that the material is the same.
	With respect to claims 14 and 16, Thomson does not teach the max flow pore size or the mode pore size; however, Thomson teaches that the filter media has varying pore sizes "depending upon the requirements of a desired application" [0063]. Clearly, the max and mode pore sizes are well-known result effective variables which control permeability and retention of the filter. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
 	With respect to claim 18, Thomson also teaches a second filter media comprising cellulose fibers, and the second filter media positioned downstream from the filter media comprising a media fiber and a scaffold fiber [0058].
	With respect to claim 19, Thompson teaches that the filter comprising an upstream media layer comprising a mixture of [0029, 0030, 0036, 0037, 0042, 0055, 0096, etc.]:
filter media configured and arranged for placement in a liquid fuel stream, the filter media comprising mixture of:
a)    a first fiber [0023, 0030, 0039, 0042, 0045, 0046]; and
b)    and a second fiber having an average diameter greater than the first fiber [0043, 0048, 
0042]. 
	Thomson does not teach the claimed solidity or compressibility, which are properties of the material. The material is the same. According to MPEP 2112.01, “’Products of identical chemical composition cannot have mutually exclusive properties.’ In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  As such, one of ordinary skill in the art at the time of the invention would have recognized that Thomson et al. has the same properties as claimed given that the material is the same.
	With respect to claim 20, Thomson teaches that the first fiber comprises a melt blown fiber [0046].


filter media configured and arranged for placement in a liquid stream, the filter media comprising an upstream media portion and a downstream media portion, wherein the upstream media portion comprises a mixture of:
a)    a first portion containing fiber having an average diameter of less than 15 microns [0014]; and
b)    a second portion containing fiber having an average diameter different than the average diameter of the media fiber in the first portion [0045];
	Thomson does not teach the mode pore sizes of the upstream and downstream portion, but does teach a first layer as a "loading layer” and a second layer as an efficiency layer”, wherein the loading layer would trap larger particles than the efficiency layer [0026]. This means that the pore size of the loading layer is larger than that of the efficiency layer. While Thomson does not teach about the mode, it is clear that the pore size differential between the first and second layer is such that the pores of the first layer are generally larger than those of the second. Clearly, the mode pore sizes are well-known result effective variables which control permeability and retention of the filter. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	Thomson teaches that at least one of the layers has a “relatively high percentage of microglass fibers” (abstract)[0014]. It then follows that the other layers (in a 3 plus layer material) do not require microglass fibers so as long as one layer comprises microglass fibers. Thomson discloses 3 plus layer arrangements wherein one of ordinary skill in the art 
	With respect to claim 34, Thomson teaches wherein the fiber of the first portion comprises melt blown fiber [0046] and the fiber of the second portion comprises cellulose [0058].

	With respect to claim 40, Thomson teaches a filter for filtering liquid fuels, a first filter media comprising a mixture of [0029, 0030, 0036, 0037, 0042, 0055, 0096, etc.]:
A first filter media configured and arranged for placement in a liquid fuel stream, the first filter media comprising:
a)    media fiber [0023, 0030, 0039, 0042, 0045, 0046]; and
b)    scaffold fiber [0043, 0048, 0042, 0045, 0055],
Thomson teaches that the layers have fibers of varying diameters [0035-0037, 0042, 0043, 0044, 0045], and that the filter media may have varying pore sizes depending on the requirements of the desired application [0063]. 
Thomson does not teach wherein the first filter media has a pore size distribution geometric standard deviation of greater than 2.5; however, it is clear that the pore size is a well-known result effective variables which control permeability and retention of the filter. The distribution and standard deviation of pore size is a mathematical way to represent the amount of variation in the pore size of the media. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

With respect to claim 44, Thomson teaches a second filter media (Figure 1) wherein the second filter comprises cellulose [0058].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7, 10, 11, 14, 16, 18-20, 26, 27, 33, 34, 40, and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, 19-23, 26-29, 32 and 39 of copending Application No. 14/717,854 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of the instant application are covered by the claims of the ‘854 application. Any differences in the claim language result from combinations of materials, or lack of materials, fiber size, pore size, and fiber type which are all well-known obvious substitutes and combinations in the art. In particular, in view of the Thomson reference above it is clear that these were well within the scope of one of ordinary skill in the art at the time of the invention depending on desired filter properties and use.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1, 5, 7, 10-11, 14, 16-20, 26-27, 33-34, 40 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,056,268.  Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of the instant application are covered by the claims of ‘268. Any differences in the claim language result from combinations of materials, or lack of materials, fiber size, pore size, and fiber type which are all well-known obvious substitutes and combinations in the art. In particular, in view of the Thomson reference above, it is clear that these were well within the scope of one of ordinary skill in the art at the time of the invention depending on desired filter properties and use.
The elements of Claims 1-13 have been addressed in the rejection below with respect to the skill of one of ordinary skill in the art. Modifying mean pore sizes, mode pore sizes, fiber diameters, and intended use of the materials does not result in patentably distinct differences among the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Krupnikov et al. (U.S. Patent Publication # 2013/0340613), in which is disclosed a filter media comprising two or more layers (Paragraphs [0064, 0072]), wherein a first layer is positioned upstream or downstream of a second filter layer (Paragraph [0065]); the layers comprising fibrillated, non-fibrillated, and/or staple fibers (Paragraphs [0052-0054]).  Krupnikov discloses that the filter media can have a bimodal distribution of pore sizes (Paragraph [0063]), and that a gradient in one or more properties is gradual from a top to a bottom surface of the filter media layers (Paragraph [0069]), the one or more properties including fiber diameter and length, pore size, material density, solidity (Paragraph [0068]).  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	21 January 2021